Case 3:19-cv-14834-BRM-DEA Document 29 Filed 03/22/21 Page 1 of 1 PageID: 596




Christopher J. Dalton                                                                       550 Broad Street, Suite 810
973-424-5614                                                                                Newark, New Jersey 07102
christopher.dalton@bipc.com                                                                 T 973-273-9800
                                                                                            F 973-273-9430
                                                                                            www.bipc.com




                                                 March 22, 2021

VIA CM/ECF
Hon. Douglas E. Arpert, U.S.M.J.
United States District Court
For the District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, New Jersey 08608

         Re:      Johnson v. Shop-Vac Corp.
                  Case No. 3:19-cv-14834-BRM-DEA
                  Text Order for Telephone Status Conference

Dear Judge Arpert:

        This firm represents Defendant Shop-Vac Corporation in this matter. I write regarding
the Court’s text order (DE 28) for a status call on Thursday March 25, 2021 at 10:30 a.m.
Unfortunately, I and my co-counsel, Michael Shortnacy of King & Spalding, both have conflicts
Thursday. We have conferred with Plaintiff’s counsel, Frederick Klorczyk, and all counsel are
available on Wednesday March 31, 2021, after 1 p.m. If the Court could reschedule to the call to
that afternoon, we can make ourselves available.
                                                      Respectfully submitted,

                                                      Christopher J. Dalton

                                                      Christopher J. Dalton

CJD/

cc:      All Counsel (via ECF)




           INCORPORATED IN PENNSYLVANIA | CHRISTOPHER DALTON, NEWARK, NEW JERSEY OFFICE MANAGING SHAREHOLDER
